Citation Nr: 0426234	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 1941 to March 1946.  He was a prisoner 
of war (POW) of the Japanese government from April 1942 to 
August 1942.  He died in February 1985.  The claimant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  

The claim of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1994, the RO denied service connection for 
the cause of the veteran's death.  The RO notified the 
appellant of that decision by letter dated in September 1994.  
The appellant did not perfect an appeal.

2.  Evidence submitted since September 1994 relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative of evidence already of record and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received, and the 
claim for service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, widow of the veteran, seeks to reopen the 
claim of entitlement to service connection for the cause of 
his death.  She urges that his service-connected left thigh 
shrapnel injury led to squamous cell carcinoma which in turn 
metastasized to the lung which caused the veteran's death in 
1985.  She has submitted medical evidence from VA and private 
sources, in addition to testimony, in an attempt to reopen 
the claim, last denied in 1994.  

New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered. The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Service connection-cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  In addition, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2003).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).   

Analysis

During his lifetime, the veteran was service-connected for a 
severe shrapnel wound to muscle group XIV, left thigh, with a 
40 percent rating.  He died in February 1985.  The immediate 
cause of death listed on the certificate of death as 
pulmonary metastases, the antecedent cause was primary focus 
undetermined, with an underlying cause noted as probable 
brain metastases, and other significant conditions were 
thrombosis and diabetes mellitus.  In March 1985, the RO 
denied service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement but 
failed to perfect a timely appeal.  Thus, the decision became 
final.  

In September 1994, the RO reviewed and denied the claim of 
service connection for the cause of the veteran's death.  The 
RO noted that the evidence failed to show that the veteran's 
death, many years after service, was related to service-
connected disease or injury.  Records considered at that time 
included service medical records and minimal VA records 
relating to the veteran's final hospitalization immediately 
preceding his death in February 1985.  Also included was a 
record of discharge summary in December 1982 for treatment of 
diabetes mellitus, squamous cell carcinoma of the left thigh 
and left hip disarticulation.  

In March 2002, the appellant attempted to reopen her claim.  
The following documents have been added to the record: 
complete records from Veterans Memorial Medical Center, a 
statement from Arthur D. Tolendino, M.D., dated in June 2002 
regarding treatment in 1984, a medical certificate from 
Fortune D. Crux, M.D., dated in August 2003, alleging a 
relationship between injury in service, left thigh cancer and 
the pulmonary cancer that caused the veteran's death.  A VA 
medical certificate dated in August 2003 shows that the 
veteran was treated for squamous cell carcinoma and left hip 
disarticulation in October and December 1982, and that he was 
then readmitted in January 1985 with multiple pulmonary mass, 
and that he died in February 1985.  The doctor noted that the 
cancer could have been metastases or it could have been 
broncogenic carcinoma.  The final diagnoses was pulmonary 
metastasis, undetermined primary etiology, squamous cell 
carcinoma, left thigh, status post left hip disarticulation, 
hypertensive cardiovascular disease, diabetes mellitus, type 
II.  A private physician, Dr. Reuel Dimalibot, reported in 
August 2003 that he initially treated the veteran for the 
left thigh squamous cell carcinoma and performed an 
amputation of the left leg in September 1982 before the 
veteran went to VA for treatment and hip disarticulation due 
to cancer.  The doctor noted that the veteran had claimed the 
wound, which turned out to be carcinoma, had been present 
since service and since he received the shrapnel wound.  

Appellant testified in July 2003 that she remembered the 
veteran's wound in the left thigh which had been present 
since service.  It never healed and was as big as a flat iron 
initially but the nonhealing part was the size of a grain of 
rice or a mongo bean for a long time.  

The September 1994 decision is final, as the appellant did 
not file a timely appeal after being apprised of her 
appellate rights.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

Additional records submitted after the September 1994 denial 
include the aforementioned records.  These include medical 
opinion evidence, specifically the opinion of Dr. Crux, that 
the veteran's service-connected left thigh disability caused 
the cancer that led to his death.  Therefore, the Board finds 
that new and material evidence has been received.  The 
medical opinion evidence is new and relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Moreover, the Board notes that the credibility of such 
evidence is presumed for purposes of considering whether to 
reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to September 1994 is new and material and does 
serve to reopen the claim for service connection 





for cause of the veteran's death.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


ORDER

New and material evidence having been presented to reopen the 
claim of service connection for the cause of the veteran's 
death, the claim is reopened.  To that extent only, the claim 
is granted.  


REMAND

Having reopened the claim, the Board finds that additional 
development is required in order to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  On remand, the RO must ensure 
that all VCAA notice requirements have been met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  An appropriate physician specialist 
should be requested to review the medical evidence in this 
case.  A medical opinion is warranted based on the facts of 
this case in order to determine the likelihood of the 
veteran's service-connected left thigh disability being the 
principal or a contributory cause of death.  

Accordingly, the case is REMANDED to the following 
development:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to provide on her 
behalf; (3) the information and evidence 
she is expected to provide; and 
(4) request or tell the appellant to 
provide any evidence in her possession 
that pertains to the claim.  A copy of 
this notification must be associated with 
the claims folder.

2.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange to have the veteran's 
claims file reviewed by an appropriate 
medical specialist.  The reviewer is 
requested to review the pertinent medical 
records, and provide a written opinion as 
to the likely effect of the service-
connected disability on the veteran's 
death.

Specifically, the reviewer is requested to 
provide an opinion as to whether it is: 
a.)more likely than not (i.e., probability 
greater than 50 percent); b.) at least as 
likely as not (i.e., probability of 50 
percent); c.) or less likely than not 
(i.e., probability less than 50 percent) 
that any pathology caused by the service-
connected left thigh shrapnel wound was 
the principal or a contributory cause of 
death.  

3.  Thereafter, the RO should readjudicate 
the appellant's cause of death claim, with 
consideration of all the evidence of 
record.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 







2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



